Citation Nr: 0811683	
Decision Date: 04/09/08    Archive Date: 04/23/08

DOCKET NO.  06-01 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to 
December 1969.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida (the RO).

The veteran presented testimony before the undersigned Acting 
Veterans Law Judge at the RO in May 2007.  A transcript of 
this hearing has been associated with the veteran's VA claims 
folder.  


FINDINGS OF FACT

1.  During his military service, the veteran did not engage 
in combat with an enemy; nor does he contend that his 
stressor is combat related. 

2.  The record does not include credible supporting evidence 
verifying the occurrence of the veteran's claimed in-service 
stressor.


CONCLUSION OF LAW

PTSD was not incurred as a result of the veteran's active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks service connection for PTSD.  He 
essentially contends that this condition is the result of 
seeing a severely disabled child while being hospitalized for 
abdominal distress in Vietnam.  

I.  Duties to notify and assist

When an application for benefits is received, VA has certain 
notice and assistance requirements under the law.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2006).  Proper notice must 
be provided to a claimant before the initial VA decision on a 
claim for benefits and must: (1) inform the claimant about 
the information and evidence not of record necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II).  The RO clearly 
advised the veteran of each of the four elements required by 
Pelegrini II in a July 2004 letter.  

Letters dated in September 2006 and April 2007 also 
referenced the type of evidence necessary for determining a 
disability rating and effective date.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Although proper notice 
regarding disability rating and effective date was provided 
after the initial adjudication of the veteran's claim, he was 
not prejudiced by this error.  VA has satisfied its notice 
requirements and adjudicated the veteran's service-connection 
claim on multiple occasions (most recently in a September 
2005 statement of the case).  Remanding this case solely for 
another adjudication following the August 2006 and April 2007 
letters would serve only to delay a Board decision on the 
merits.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
In any event, the matter of providing notice regarding 
disability rating and effective date is rendered moot by the 
Board's denial of service connection for PTSD herein.  

All relevant evidence necessary for an equitable resolution 
of the issue on appeal has also been identified and obtained, 
to the extent possible.  The evidence of record includes the 
veteran's service medical and personnel records; extensive VA 
psychiatric treatment records; numerous written statements 
submitted by the veteran and his representative; and the 
transcript of a May 2007 hearing before the undersigned.  At 
the May 2007 hearing, the veteran submitted additional 
medical evidence in the form of VA treatment records directly 
to the Board, along with a waiver of RO consideration of such 
evidence.  See 38 C.F.R. § 20.1304 (2007).  Otherwise, the 
veteran and his representative have not identified any other 
outstanding relevant evidence.

In short, the Board finds that VA has satisfied its duties to 
notify and assist.  Additional development efforts at this 
time would only result in an unnecessary delay.  Thus, the 
Board will proceed with adjudication.  

II.  Service connection for PTSD

According to VA regulations, entitlement to service 
connection for PTSD requires that three elements be present: 
(1) medical evidence diagnosing PTSD; (2) combat status or 
credible supporting evidence that the claimed in-service 
stressors actually occurred; and (3) a link, established by 
medical evidence, between current symptomatology and the 
claimed in-service stressors.  See 38 C.F.R. § 3.304(f) 
(2006); see also Cohen v. Brown, 10 Vet. App. 128 (1997).

With regard to the second PTSD criterion, evidence of in-
service stressors, the evidence necessary to establish that 
the claimed stressor actually occurred varies depending on 
whether it can be determined that the veteran "engaged in 
combat with the enemy."  38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d) (2007).  If it is determined through 
military citation or other supportive evidence that a veteran 
engaged in combat with the enemy, and the claimed stressors 
are related to combat, the veteran's lay testimony regarding 
the reported stressors must be accepted as conclusive 
evidence as to their actual occurrence and no further 
development or corroborative evidence will be necessary.

Where a determination is made that the veteran did not engage 
in combat with the enemy, or the claimed stressor is not 
related to combat, the veteran's lay testimony alone will not 
be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
credible evidence which supports and does not contradict the 
veteran's testimony.  Doran v. Brown, 6 Vet. App. 283, 289 
(1994).  Moreover, a medical opinion diagnosing PTSD does not 
suffice to verify the occurrence of the claimed in-service 
stressors.  See Moreau, 9 Vet. App. at 395-396 (1996); Cohen, 
10 Vet. App. at 142 (1997).

In the instant case, the medical record is replete with 
multiple PTSD diagnoses from various mental health 
professionals.  Each of the diagnoses ascribes this condition 
to the veteran's seeing a severely disabled Vietnamese child 
during an in-service hospitalization.  Therefore, for the 
purposes of this decision, elements (1) and (3) of 38 C.F.R. 
§ 3.304(f) have been met.  

The crucial element in this case is element (2), relating to 
in-service stressors.  The Board notes at the outset that the 
veteran did not receive any decorations or awards indicative 
of combat status, and that his service personnel and medical 
records are negative for any indication of combat status or 
combat injuries.  While in service, the veteran worked 
primarily as a sonar operator in the Coast Guard, a position 
not ordinarily associated with combat.  In any event, as 
discussed in greater detail below, the veteran does not 
contend that his stressor is combat related.  Since combat 
status has not been demonstrated, and because the veteran's 
claimed stressor is unrelated to combat, his lay testimony 
alone will not be enough to establish the occurrence of the 
alleged stressor.  See Moreau, supra.  Therefore, to 
substantiate the claim, the record must contain service 
records or other credible evidence which supports and does 
not contradict the veteran's testimony.

The veteran contends that while serving aboard a Coast Guard 
cutter off the coast of Vietnam in the summer of 1969 he 
developed an "unknown illness" which forced his evacuation 
to the Qui Nohn Army Hospital.  While in the hospital, the 
veteran reported having seen a severely disabled Vietnamese 
girl who had apparently lost her legs.  The image of this 
girl, the veteran maintains, has continued to disturb him and 
has produced PTSD.  The veteran has indicated that he saw 
other troubling images of combat-injured soldiers while in 
the hospital, and "other scenes of horrors [of] our own men 
burned or hurt," but that none have "haunted" or "followed 
through the years" like the image of this young girl.  See 
Statement from Veteran received November 14, 2005; see also 
Hearing Tr. at 4-5.

Psychiatric treatment records likewise focus on the veteran's 
intrusive thoughts, nightmares, and ruminations regarding the 
image of the disabled Vietnamese girl.  The veteran has 
consistently reported to his VA caregivers that while he 
witnessed several distressing events in service and in his 
post-service career as a firefighter and paramedic, none have 
troubled him like the image of the disabled Vietnamese child.

As noted above, because the veteran's stressor is not combat 
related, to substantiate the claim, the record must contain 
service records or other credible evidence which supports and 
does not contradict the veteran's testimony.  Such evidence 
is lacking in this case.  Service medical records reflect 
that the veteran was evacuated from his ship to the Qui Nohn 
Army Hospital in June 1969 following vague complaints of 
abdominal pain.  Treatment records indicate that the 
veteran's symptoms "improved in [the] hospital with no 
treatment."  He was thereafter returned to his ship.  
These records do not mention the presence of a disabled 
Vietnamese girl in the hospital during that time or any 
complaint on the part of the veteran regarding the same.  
Service personnel records are also silent regarding any 
report of the incident.  The veteran has not pointed to any 
other evidence or official record which would serve to 
corroborate his experience with the disabled Vietnamese 
child.  

The Board has considered whether additional development is 
required in attempt to verify the veteran's stressor.  After 
considering the nature of the veteran's stressor, however, 
the Board has determined that no additional development would 
likely serve to substantiate the claim.  The presence of a 
disabled Vietnamese child in an American army hospital is not 
the type of occurrence that would be noted in any official 
record.  The official records which have been identified, 
such as the veteran's service medical and personnel records, 
contain no mention of the incident.  Unless the veteran 
reported being troubled by the sight of the child to his 
caregivers during his hospitalization - which he apparently 
did not - such notation is not something that would typically 
be included in service medical or personnel records.  Again, 
no other corroborating evidence is of record.

Given the lack of any corroborating evidence of the veteran's 
alleged in-service stressor, the second element of 38 C.F.R. 
§ 3.304(f) has not been satisfied and the veteran's claim 
fails on this basis.  The benefit sought on appeal is 
accordingly denied.


ORDER

Service connection for PTSD is denied.



____________________________________________
LAURA H. ESKENAZI
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


